UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7429


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WARREN JAMAL TURNER, a/k/a Bridges,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Frederick P. Stamp,
Jr., Senior District Judge. (2:00-cr-00007-FPS-4)


Submitted:    December 15, 2009            Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren Jamal Turner, Appellant Pro Se. Sherry L. Muncy, OFFICE
OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Warren Jamal Turner appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.            United States v. Turner, No.

2:00-cr-00007-FPS-4 (N.D.W. Va. July 21, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2